This is an appeal from the county court of Major county, wherein, on the 15th day of December, 1921, plaintiff in error was convicted of the crime of manufacturing intoxicating liquor, and sentenced as above indicated. Petition in error and case-made were filed in this court on April 12, 1922, 118 days after the rendition of the judgment. No order of the trial court appears of record extending the time to take the appeal beyond the 60 days allowed by statute in misdemeanor cases. Unless such extension is made by the trial court this court acquires no jurisdiction to entertain the appeal. Danna v. State, 16 Okla. Crim. 114,180 P. 869; Krivanek v. State, 11 Okla. Crim. 172, 144 P. 188.
Appeal dismissed. *Page 227